 MORAN OIL PRODUCING & DRILLING CORP.Moran Oil Producing and Drilling Corporationand'Local826, InternationalUnion of OperatingEngineers,AFL-CIO. Case 28-CA-1714January 17, 1969DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND ZAGORIAOn October 21, 1968, Trial Examiner StanleyGilbert issued his Decision in the above-entitledproceeding, granting General Counsel's Motion forSummary Judgment, on the ground that there areno unresolved issues requiring an evidential hearingand finding that the Respondent had engaged in andwas engaging in certain unfair labor practices withinthemeaning of the National Labor Relations Act,as amended. The Trial Examiner recommended thattheRespondent cease and desist from such unfairlabor practices and take certain affirmative action,assetforth in the attached Trial Examiner'sDecision.Thereafter,theRespondentfiledexceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has considered the Trial Examiner'sDecision, the exceptions and brief, and the entirerecord in this case, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andhereby orders that the Respondent,Moran OilProducing and Drilling Corporation, Hobbs, NewMexico, its officers, agents, successors, and assigns,shalltake the action set forth in the TrialExaminer's Recommended Order.We note that Respondent excepted to the overruling of its objection tothe application of the Board's requirements for voter eligibility as set forthinHondo Drilling, N.S L ,164 NLRB 416, andCarl B.King Drilling Co ,164NLRB 422 Theserequirementswere appliedin the instant casepursuant to the Regional Director'sDecision and Direction of Electionissued after the subject of eligibility to vote had been litigated in a hearingRespondent did not seek to have this determination reviewed by the Boardprior to the election although it could have done so,Sec. 102.67 of theBoard's Rules and Regulations,as amendedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESTANLEY GILBERT, Trial Examiner: Based upon acharge filed June 7, 1968, by Local 826, International143Union of Operating Engineers, AFL-CIO, hereinafterreferred to as the Union, as amended June 13, 1968, thecomplaint herein was issued June 21, 1968. The complaintallegesthatMoranOilProducingandDrillingCorporation, hereinafter referred to as Respondent orEmployer, is, and has been, engaged in unfair laborpracticesaffectingcommerce within the meaning ofSections 8(a)(5) and (1) and 2(6) and (7) of the NationalLabor Relations Act. The aforesaid unfair labor practicesalleged in the complaint are, in substance, that theRespondent refused and continues to refuse to bargainwith the Union as the bargaining representative, withinthe meaning of Section 9(a) of the Act, of the employeesin the appropriate bargaining unit hereinafter described,although the Union has been certified by the Board assuchexclusiverepresentativeafteranelection.Respondent, in its answer, as amended, admits some ofthe allegations of the complaint and denies others. Theansweradmits the jurisdictionalavermentsof thecomplaint, the fact of the election, the appropriateness ofthe bargaining unit, the certification of the Union, the factthat the Union requested the Respondent to bargain andthe further fact that it refused to do so. Respondent,however, denies the validity of the certification andconsequently denies having committed the unfair laborpractices alleged.On August 14, counsel for the General Counsel filedherein a motion for summary judgment on the groundthat the record in the related representation proceedingand Respondent's answer, as amended, reveal that thereare no triable issues requiring a hearing in this proceeding.Iwas duly designated as Trial examiner to rule upon saidmotion.Upon an order to show cause returnable September 16,1968, issued by me directing the parties to show cause, ifany,as to whether or not the motion for summaryjudgment should be granted, the Respondent filed itsresponse theretowithin the time designated thereforCounsel for the General Counsel requested and wasgrantedleavetofileacounterstatementtosaidRespondent's response to the order to show cause and saidcounterstatementwas filed within the time designatedtherefor.No other response to the order to show causehas been received.Ruling on Motion for Summary JudgmentThe record of the related representation proceeding'discloses the following: A hearing was held on June 22,1967,on the petition filed by the Union in Case16-RC-4575 at Hobbs, New Mexico, to receive evidenceand argument on the issues raised by said petition. OnAugust 29, 1967, the Regional Director for Region 16issued his Decision and Direction of Election among theemployees in the appropriate bargaining unit describedhereinbelow. In his said Decision and Direction ofElection, theRegionalDirectordetermined that theeligibility formula to be used in the election would be thatannounced by the Board inHondo Drilling Company,NSL, 164 NLRB 416, andCarl B. King Drilling Co.,164NLRB 422.'Moran Oil Producing&DrillingCorporation,16-RC-4575Officialnotice istaken of the record inthe representation proceedingas the term"record"isdefinedinSecs. 102.68 and 10269(1) of the Board'sRules(Rules and Regulations and Statementsof Procedure,National LaborRelations Board, Series8, as amended January 1, 1965)174 NLRB No. 26 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant thereto an election by secret ballot wasconducted on September 28, 1967, among the employeesin said unit under the direction and supervision of saidRegional Director. The tally of ballots served upon allparties at the conclusion of the counting of all ballots onSeptember 29, 1967, reflected that 21 votes had been castfor the Union, 18 votes had been cast against the Union;and 18 votes were challenged. On October 3, 1967,Respondent filed timely objections to conduct of electionandmotion to refuse certification with respect to theaforesaid election.On December 11, 1967, the RegionalDirector for Region 16 issued his Supplemental Decisionand Order, as corrected by an Errata issued December 21,1967, in which he found Respondent's objections withoutmerit; denied Respondent's motion to refuse certification;sustained the challenges to eight ballots based upon astipulation of the parties, and additionally sustained thechallenges to five ballots and overruled the challenges tofive ballots.On December 21, 1967, Respondent timelyfiledwith the Regional Director for Region 16 exceptionsto said Supplemental Decision and Order. Regarding thechallengedballotsRespondent excepted only to thesustainingof the challenge to one ballot and theoverruling of the challenges to two ballots.On January 12, 1968, the Acting Regional Director forRegion 16 issued a Second Supplemental Decision andOrder in which he considered said exceptions toRespondent as a Motion to Reconsider and overruled themotion,On January 22, 1968, Respondent timely filedexceptions to said Second Supplemental Decision andOrder and Request for Review. By telegram on March 14,1968, the Board, acting through its Deputy ExecutiveSecretary,deniedRespondent'sRequest forReviewinsofar as it related to the challenged ballots. Pursuant toan agreement of the parties, those ballots to which thechallenges had been overruled were opened and countedonMarch 22, 1968. The revised tally of two of thechallenged ballots counted had been cast for the Unionand three had been cast against the Union, resulting in afinal tally of 23 votes for the Union and 21 against theUnion. By telegram on April 22, 1968, the Board, actingthroughitsDeputyExecutiveSecretary,deniedRespondent's aforesaid request for review insofar as itrelated to Respondent's objections to the election on theground that the objections raised no substantial issueswarranting review.On March 22, 1968, the RegionalDirectorforRegion 16 issued his certification ofrepresentative in which the Union was certified as thecollective-bargaining representative of the employees inthe appropriate unit described herembelow.The denial by the Board of the request for review bothwith respect to the challenges to the ballots and theobjections to the election constitutes an affirmance of theaction taken in Case 16-RC-4575 by the RegionalDirector and Acting Regional Director and precludesrelitigation of the issues raised by said request for reviewin any related unfair labor practice case.In its response to the order to show cause, theRespondent contends that the pleadings raised issues offact and that the Trial Examiner is without authority toissue a decision without a hearing being held. The factualissues raisedby the pleadings are enumerated by theRespondent and are issues which have been previouslyconsidered and finally resolved by the Regional or ActingRegionalDirectorand by the Board in the relatedrepresentation proceedingIn the absence of newly discovered or previouslyunavailable evidence or special circumstances (none ofwhicharehereassertedby the Respondent), it isestablished Board policy not to permit litigation before atrial examiner in an unfair labor practice case of issueswhich were or could have been litigated in a prior relatedrepresentation proceeding.2 This policy is applicable eventhough no formal hearing on objections or challenges toballots has been provided by the Board. Such a hearing isnot a matter of right unless substantial or material issuesare raised.' That there are no such issues here has beendecided by the Regional or 'Acting Director and theBoard. The Board's denial of the request for review of theDirector's and Acting Director's decisions constitutes anaffirmance of their decisions. In these circumstances theBoard's ' and theDirector'sandActingDirector'sdispositions constitute the law of the case at this stage ofthe proceedings.The refusal to meet and bargain with the Union beingconceded, the refusal to bargain is established. There areno issues litigable before a trial examiner, there is nomatter requiring hearing, and summary judgment istherefore appropriate.The General Counsel's Motion for Summary Judgmentis granted, and I hereby make the following furtherFINDINGSAND CONCLUSIONSL THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times materialherein, a corporation duly organized under and existing byvirtue of the laws of the State of New Mexico At alltimesmaterial hereinRespondent has maintained anoffice and place of business in Hobbs, New Mexico, andLas been continuouslyengaged inthe business of drillingoilwells.During the 1 year period prior to the issuance ofthe complaint herein, Respondent, in the course andconduct of its business operations, sold and performedservices valued in excess of $500,000 of which servicesvaluedin excessof $50,000 were performed outside theState of New Mexico. In addition it has purchased goodsvalued in excess of $50,000 directly from States other thanthe State of New Mexico.Respondent is now, and has been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is, and has been at all times material herein,a labor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESAll dragmen, motormen, floorhands, and truckdriversof the Employer's drilling operations in the PermianBasin,Hobbs,New Mexico, excluding office clericalemployees, professional employees, guards, tool pushers,'Howard Johnson Company,164NLRB 801,MetropolitanLifeInsurance Company,163NLRB 579 SeePittsburgh Plate Glass Co vN.L.R B ,313U S. 146, 161-162 (1941), Rules and Regulations andStatements of Procedure,National Labor Relations Board, Series 8, asrevised January 1, 1965, Secs.102 67(f) and 102.69(c).'O.KVan & Storage, Inc.,127NLRB 1537, 297 F 2d 74 (C.A 5,1961).And seeN.L R B v. Air Control Window Products,Inc,335 F 2d245, 249 (C A. 5, 1964) "If there is nothing to hear, then a hearing is asenseless and useless formality " See alsoN L R B. v. Tennessee Packers,Inc ,379 F 2d 172, 179 (C A 6, 1967) MORAN OIL PRODUCING & DRILLING CORP.drillers,and all other supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.On or about September 28, 1967, a majority of theemployees of the Respondent in the unit described above,by a secret ballot election conducted under the supervisionof the Regional Director for Region 16 of the Board,designated and selected the Union as their representativefor the purposes of collective bargaining with Respondent,and on or about April 22, 1968, the Board certified theUnion as the exclusive collective-bargaining representativeof the employees in said unit.On or about April 30, 1968, and continuing to date, theUnion has requested, and is requesting, the Respondent tobargain collectively with respect to rates of pay, wages,hours of employment, working conditions, and otherterms and conditions of employment, with the Union asthe exclusive collective-bargaining representative of all theemployees in the unit described above.Commencing on or about May 6, 1968, and at all timesthereafter, Respondent did refuse, and continues to refuse,to bargain collectively with the Union as the exclusivecollective-bargaining representative of all the employees inthe unit described.By the acts described above, Respondent did refuse tobargain collectively, and is refusing to bargain collectively,with the Union as the exclusive collective-bargainingrepresentative of its employees, and thereby did engage in,and is engaging in, unfair labor practices affectingcommerce within the meaning of Sections 8(a)(5) and (1)and 2(6) and (7) of the Act.Upon the foregoing findings and conclusions and theentire record in the case, it will be recommended that theBoard issue the following:ORDERA. For the purpose of determining the effective periodof the certification, the initial year of certification shall bedeemed to begin on the date the Respondent commencesto bargain in good faith with the Union as the recognizedbargaining representative in the appropriate unit describedhereinbellow.'B.Moran Oil Producing and Drilling Corporation, itsofficers, agents, successors, and assigns, shall1.Cease and desist from:(a)Refusing to bargain collectively with Local 826,InternationalUnion of Operating Engineers, AFL-CIO,as the exclusive collective-bargaining representative of theemployees in the following appropriate unit:All dragmen, motormen, floorhands, and truckdriversof the Employer's drilling operations in the PermianBasin,Hobbs,New Mexico, excluding office clericalemployees,professionalemployees,guards,toolpushers, drillers, and all other supervisors as defined inthe Act.(b)Interferingwith the efforts of said Union tonegotiatefororrepresenttheemployees in saidappropriate unit as their exclusive collective-bargainingrepresentative.'The purpose of this provision is to ensure that the employees in theappropriate unit will be accorded the services of their selected bargainingagent for the period provided by law SeeMar Jac Poultry Co, Inc.,136NLRB 785,Commerce Co. d/b/a Lamar Hotel,140NLRB 226, 229,enfd. 328 F 2d 600 (C.A 5, 1964);BurnettConstruction Co.,149 NLRB1419, 1421, enfd. 350 F.2d 57 (C A. 10, 1965)1452.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request,bargain collectively with Local 826,InternationalUnion of Operating Engineers,AFL-CIO,as the exclusive representative of the employees in theaforesaid appropriate unit with respect to rates of pay,wages, hours of work,and other terms and conditions ofemployment,and embody in a signed agreement anyunderstanding reached.(b) Post at its Hobbs, New Mexico,plant copies of theattached noticemarked"Appendix."5Copies of saidnotice, on forms to be furnished by the Regional Directorfor Region 28, after being duly signed by an authorizedrepresentative of the Respondent,shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places,including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 28, inwriting, within 20 days from receipt of this RecommendedOrder, what steps it has taken to comply herewith 6'In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order "'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify the Regional Director forRegion 28, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of the NationalLaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees thatWE WILL NOTrefuse to bargain collectively withLocal826, InternationalUnionof Operating Engineers,AFL-CIO,astheexclusivecollective-bargainingrepresentative of all the following employees:All dragmen, motormen,floorhands,and truckdriversof our Company's drilling operations in the PermianBasin,Hobbs, New Mexico,excluding office clericalemployees,professionalemployees,guards,toolpushers, drillers, and all other supervisors as definedin the Act.WE WILL NOTinterfere with the efforts of said Unionto negotiate for or represent the employees in saidappropriatebargainingunitasexclusivecollective-bargaining representative.WE WILL bargain collectively with the Union asexclusive bargaining representative of the employees inthe appropriate unit and if an understanding is reachedwe will sign a contract with the Union.MORAN OIL PRODUCINGAND DRILLINGCORPORATION(Employer) 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDDatedByIf employees have any question concerning this notice(Representative)(Title)or compliance with its provisions, they may communicatedirectlywiththeBoard'sRegionalOffice,FederalThis notice must remain posted for 60 consecutive daysBuilding and U.S. Court House, 500 Gold Avenue, Roomfrom the date of posting and must not be altered, defaced,7011,P.O.Box 2146, Albuquerque,New Mexico,or covered by any other material.Telephone 247-0311, Ext. 2556.